   Case 4:19-cv-00498-ALM Document 1 Filed 07/09/19 Page 1 of 6 PageID #: 1



                   IN THE UNITED STATES DISTRICT COURT FOR THE
                            EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION

 UNITED FIRE & CASUALTY COMPANY                   §
   Plaintiff,                                     §
                                                  §
 VS.                                              §
                                                  §               CIVIL ACTION NO. 4:19-cv-00498
 CELINA SELF STORAGE, LP                          §
   Defendant.                                     §


       PLAINTIFF’S ORIGINAL COMPLAINT FOR DECLARATORY JUDGMENT

TO THE HONORABLE JUDGE OF SAID COURT:

        COMES NOW, United Fire & Casualty Company, Plaintiff in the above-styled action, and

files this its Original Complaint for Declaratory Judgment and would respectfully show this

Honorable Court as follows:

                                    I.     INTRODUCTION

        1.     Plaintiff, United Fire & Casualty Company (hereinafter “United Fire” or

“Plaintiff’), is a foreign insurance company organized and existing under the laws of the State of

Iowa with its principal place of business in the State of Iowa.

        2.     Defendant, Celina Self Storage, LP (hereinafter “Celina Self Storage” or “CSS”) is

a limited partnership organized and existing under the laws of the State of Texas with its principal

place of business in the State of Texas. Defendant, Celina Self Storage, LP, may be served with

citation and process by serving its registered agent, Vanjay Corporation, 18333 Preston Rd., Ste.

188, Dallas, Texas 75252, or wherever it may be found. The general partner of Defendant, Celina

Self Storage, LP, is Vanjay Corporation. Vanjay Corporation is a Texas corporation with its

principal place of business in Texas. Van Nichols is the president and a director of Vanjay

Corporation. Van Nichols is a resident and citizen of Texas. Jay Mays is the vice president and a
   Case 4:19-cv-00498-ALM Document 1 Filed 07/09/19 Page 2 of 6 PageID #: 2



director of Vanjay Corporation. Jay Mays is a resident and citizen of Texas.

        3.     This Court has original jurisdiction over this civil action under the provisions of 28

U.S.C. § 1332. Plaintiff, by nature of its citizenship, is a citizen of the State of Iowa. Defendant

Celina Self Storage, LP, by virtue of its formation, principal places of business, general partner,

and officers and directors of its general partner, is a citizen of the State Texas. The amount in

controversy, exclusive of interest and costs, is in excess of $75,000.00.

        4.     Venue is proper in this district pursuant to 28 U.S.C. §1391(a)(2) because the facts

and events which give rise to this controversy occurred in Celina, Collin County, Texas.

        5.     United Fire brings this action under 28 U.S.C. § 2201, et seq., the Federal

Declaratory Judgment Act, and Chapter 37 of the Texas Civil Practice and Remedies Code to

determine its obligation under a contract of insurance with Celina Self Storage. Specifically,

United Fire seeks a determination from the court that (1) the hail storm that occurred on or about

March 24, 2019 did not result (a) in damage to the insured property in question that allowed the

penetration of water through the roof covering, or (b) in the failure of the roof covering at the

insured property in question to perform its intended function to keep out elements over an extended

period of time; (2) the exclusion for cosmetic or appearance loss or damage applies to the claim

Celina Self Storage submitted for hail damage to the roof of the insured property; and (3) the policy

issued by United Fire to Celina Self Storage, policy number 85321906, does not provide coverage

for hail damage the roof of the insured property sustained during a hail storm that occurred on or

about March 24, 2019.

        6.     United Fire has complied with the laws of the State of Texas pertaining to

corporations engaged in insurance business therein, and has paid all taxes and assessments and

license fees, and has filed all reports required by the State of Texas.



                PLAINTIFF’S ORIGINAL COMPLAINT FOR DECLARATORY JUDGMENT
                                         PAGE 2
   Case 4:19-cv-00498-ALM Document 1 Filed 07/09/19 Page 3 of 6 PageID #: 3



                              II.          FACTUAL BACKGROUND

       7.      At all times relevant herein, Celina Self Storage owned a storage facility located at

787 South Preston Road, Celina, Texas 75009 (the “Property”). The Property is located in Collin

County.

       8.      United Fire issued a commercial property policy, policy number 85321906 (the

“Policy”), to Celina Self Storage that provided coverage to the Property subject to the Policy’s

terms, conditions, endorsements, and exclusions. The Policy had effective dates of January 19,

2019 to January 19, 2020.

       9.      On or about March 24, 2019, hail fell on the Property. Celina Self Storage

submitted a claim to United Fire following the hail storm, and United Fire commenced its

investigation into the claim. United Fire retained an engineer to inspect the Property, and the

engineer determined that the claimed damage to the roofs was cosmetic. United Fire determined

that the hail that fell did not create any leaks and would not result in the failure of the roofs to

perform their intended function for an extended period of time. United Fire determined that the

Policy’s Cosmetic or Appearance Loss or Damage Exclusion applied to the claimed damage to the

Property’s metal roofs.

                                    III.    INSURANCE POLICY

       10.     A true and correct copy of the United Fire insurance policy issued to Celina Self

Storage is attached hereto as Exhibit A. The Policy provides in relevant part as follows:

               BUILDING AND PERSONAL PROPERTY COVERAGE FORM

                       A.     Coverage

                              We will pay for direct physical loss of or damage to Covered
                              Property at the premises described in the Declarations
                              caused by or resulting from any Covered Cause of Loss.



                PLAINTIFF’S ORIGINAL COMPLAINT FOR DECLARATORY JUDGMENT
                                         PAGE 3
Case 4:19-cv-00498-ALM Document 1 Filed 07/09/19 Page 4 of 6 PageID #: 4



                      ***

               B.     Exclusions and Limitations

                      See applicable Causes of Loss form as shown in the
                      Declarations.

                      ***

         CAUSES OF LOSS – SPECIAL FORM

               A.     Covered Causes Of Loss

                      When Special is shown in the Declarations, Covered Causes of Loss
                      means direct physical loss unless the loss is excluded or limited in
                      this policy.

               B.     Exclusions

                      ***

         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ
         IT CAREFULLY.

         EXCLUSION – COSMETIC OR APPEARANCE LOSS OR
         DAMAGE
         CP 70 66 03 05

               This endorsement modifies insurance provided under the following:

                      CAUSES OF LOSS – BASIC FORM
                      CAUSES OF LOSS – BROAD FORM
                      CAUSES OF LOSS – SPECIAL FORM

               ***

               The following language is added to B. EXCLUSIONS in the
               Causes of Loss – Special Form:

               5.     Cosmetic or Appearance Loss or Damage

                      We will not pay for loss or damage caused by the peril of
                      hail that alters the physical appearance of any part of any
                      roof covering made of metal but does not result in damage
                      that allows the penetration of water through the roof
                      covering or does not result in the failure of the roof


         PLAINTIFF’S ORIGINAL COMPLAINT FOR DECLARATORY JUDGMENT
                                  PAGE 4
   Case 4:19-cv-00498-ALM Document 1 Filed 07/09/19 Page 5 of 6 PageID #: 5



                               covering to perform its intended function to keep out
                               elements over an extended period of time. This exclusion
                               applies to roof coverings including the roofing material
                               exposed to weather, its underlayments applied for moisture
                               protection and all flashings required in application of the
                               roof covering.

                               Hail damage to roof coverings that results in damage that
                               will allow the penetration of water through the roof covering
                               or that results in the failure of the roof covering to
                               perform its intended function to keep out elements over an
                               extended period of time is not subject to this exclusion.


       ***

                     IV.       REQUEST FOR DECLARATORY RELIEF

       11.     United Fire petitions the Court, pursuant to 28 U.S.C. § 2201, et seq., the Federal

Declaratory Judgment Act, and Chapter 37 of the Texas Civil Practice and Remedies Code, for the

following declarations, that

               a.     the hail storm that occurred on or about March 24, 2019 did not

                      result

                      i.       in damage to the insured property in question that allowed

                               the penetration of water through the roof covering, or

                      ii.      in the failure of the roof covering at the insured property in

                               question to perform its intended function to keep out

                               elements over an extended period of time; and

               b.     the exclusion for cosmetic or appearance loss or damage applies to

                      the claim Celina Self Storage submitted for hail damage to the roof

                      of the insured property; and

               c.     the policy issued by United Fire to Celina Self Storage, policy



               PLAINTIFF’S ORIGINAL COMPLAINT FOR DECLARATORY JUDGMENT
                                        PAGE 5
   Case 4:19-cv-00498-ALM Document 1 Filed 07/09/19 Page 6 of 6 PageID #: 6



                       number 85321906, does not provide coverage for hail damage the

                       roof of the insured property sustained during a hail storm that

                       occurred on or about March 24, 2019.

                                         V.      PRAYER

       WHEREFORE, PREMISES CONSIDERED, Plaintiff, United Fire & Casualty Company,

respectfully prays that the Court

               a.      Render the declarations requested herein; and

               b.      Grant it any and all other relief to which it may show itself justly entitled.

                                                      Respectfully submitted,

                                                      GAUNTT KOEN BINNEY & KIDD LLP


                                                      By: __________________________
                                                             J. Chad Gauntt
                                                             State Bar No. 07765990
                                                             chad.gauntt@gkbklaw.com
                                                             Attorney in Charge
                                                      25700 I-45 North, Suite 130
                                                      Spring, Texas 77386
                                                      Telephone:    281-367-6555
                                                      Facsimile:    281-367-3705
                                                      COUNSEL FOR PLAINTIFF, UNITED
                                                      FIRE & CASUALTY COMPANY




               PLAINTIFF’S ORIGINAL COMPLAINT FOR DECLARATORY JUDGMENT
                                        PAGE 6
